Citation Nr: 0409702	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case in March 2001 for additional 
development, and it has returned for appellate action.


REMAND

These claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the requested action that 
follows.  VA will notify the veteran if further action is required 
on his part.

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2003) are fully complied with and satisfied.  This includes 
notifying the appellant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  The appellant should also be requested to provide any 
evidence in his possession that pertains to the claim.

2.  The RO should then undertake appropriate development to obtain 
any pertinent evidence identified but not provided by the veteran.  
If the RO is unable to obtain any pertinent evidence identified by 
the veteran, it should so inform the veteran and his 
representative and request them to submit the outstanding 
evidence.  

3.  When all indicated record development has been completed, the 
veteran should be scheduled for a VA examination by a physician 
with appropriate expertise to determine the nature and etiology of 
all currently present disorders of the veteran's lumbosacral 
spine.  The Board notes that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand orders. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Applying Stegall 
to this case, the June 2003 VA examiner did not specifically 
address the Board's March 2001 Remand instructions.  

* The examiner must review the entire claims folder, to include 
evidence received in connection with the above requests as well as 
the service medical records dated from May and August 1964 in 
which the veteran was diagnosed with "chronic lumbar strain".  
(The relevant service medical records are marked with a large 
white tab located in the envelope that holds the service medical 
records, which reads "service medical records".)  The examiner 
should also review the August 2000 and June 2003 VA examination 
reports that are of record.  The Board notes that the June 2003 VA 
examiner did not specifically address the veteran's diagnosed 
"chronic lumbar strain" in August 1964 in relation to his current 
lumbar spine disability.  

* Based upon the examination results and the claims folder review, 
the examiner should provide an opinion with respect to the 
"chronic lumbar strain" that was diagnosed in service in relation 
to the veteran's currently present disorder, diagnosed as severe 
degenerative disk disease of the L4-5 spine with significant disk 
space narrowing.  The examiner should determine whether it is at 
least as likely as not that the current disorder is etiologically 
related to the "chronic lumbar strain" documented during the 
veteran's military service. The term "at least as likely as not" 
does not mean within the realm of medical possibility, but rather 
that the weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as medically sound to 
find in favor of that conclusion as it is to find against it.

* Consideration of such should be reflected in the completed 
examination report.  Any indicated testing should be conducted.  
The rationale for all opinions expressed must also be provided.

4.  Thereafter, the RO should readjudicate this claim. VCAA; 38 
C.F.R. § 3.310 (2003); Stegall v, 11 Vet. App. at 271.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




